DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

Claim Status
Claims 1, 3-10, 12-13, and 16-18 are pending.
Claims 2, 11, and 14-15 are cancelled.
Claims 1, 3-10, 12-13, and 16-18 have been examined.

Priority
This application is a 371 of PCT/US2017/049376 08/30/2017
PCT/US2017/049376 has PRO 62/385,385 09/09/2016 

Withdrawn Rejection
The rejection of claims 1, 3-10, 12-13, and 16-18 under 35 U.S.C. 103 as being unpatentable over Kozlov et al. in view of Rasmussen et al. is withdrawn because neither Kozlov et al. nor Rasmussen et al. explicitly teaches density of at least one acidic group from 0.06 to 0.35 mmol/g.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (US 2013/0245139 A1, previously cited 3/16/2021) in view of Kozlov et al. (WO 2015/050767 A1, previously cited 10/28/2021) and Wu et al. (Journal of Chromatography, 598 (1992) 7-13).
Claim 1 is drawn to a process for separating aggregated proteins from monomeric proteins in a biological solution comprising:
(i) a porous substrate; and
(ii) a polymer grafted to the porous substrate and the polymer  comprising a hydrocarbon backbone and a plurality of pendant groups attached to the hydrocarbon backbone, each of a first plurality of pendant groups comprises:
(1) at least one acidic group or salt thereof; and
(2) a spacer group that directly links the at least one acidic group or salt thereof to the hydrocarbon backbone by a chain of at least 6 catenated atoms, wherein the plurality of pendant groups attached to the hydrocarbon backbone are derived from a monomer of Formula I 
CH2=CR1-C(=O)-X-R2-[Z-R2]n-L (I)
R1 is selected from hydrogen, alkyl, cycloalkyl, aryl, and combinations
each R2 is independently selected from hydrocarbylene, heterohydrocarbylene, and combinations thereof
X is -O- or -NR3-, where R3 is selected from hydrogen, hydrocarbyl, heterohydrocarbyl, and combinations thereof;
Z is heterohydrocarbylene including at least one hydrogen bond donor, at least one hydrogen bond acceptor, or a combination thereof;
n is equal to l;
Lis a functional group including at least one acidic group or salt thereof;
(iii) wherein the at least one acidic group or salt thereof of the polymer disposed on the porous substrate is present at a density of 0.05 to 0.35 mmole/gram of filter media; and 
(iv) allowing an initial biological solution to contact the contacting surface of the filter element under conditions effective to separate the aggregated proteins from the monomeric proteins such that a final biological solution includes purified monomeric proteins. 
Rasmussen et al. teach a process for capture or removal of a target biomaterial comprising (a) providing at least one filter element and (b) allowing a moving biological solution containing a target biomaterial to impinge upon the upstream surface of said filter element to separate said target biomaterial from other materials (claim 16). Rasmussen et al. teach the use of porous substrates bearing the ligand-functional polymer can be particularly useful as filter media for the selective binding and removal of target biomaterials, such as proteins (p20, para 1), reading on limitations (i) and (iv). 
Rasmussen et al. teach ligand-functionalized substrates, particularly ligand-functionalized membranes (Summary, p2, line 4-5). Rasmussen et al. teach ligand-functionalized substrates comprising monomers having a multiatom spacer group between the monomer's polymerizable group and ligand functional group, reading on a plurality of pendant groups. Rasmussen et al. further teach the linking chain of spacer group comprising at least six catenated atoms (p2, line 24-31). Rasmussen et al. teach the monomer(s) can be free radically polymerized and grafted to the surface of a porous substrate (p6, para 1; p19, line 14-15), reading on a grafted to the porous substrate. Rasmussen et al. teach the monomers generally and preferably to be homopolymerized (p13, line 11-12). Rasmussen et al. further teach the ligand-functional polymer as the compound Formula I of CH2=CR1-C(=O)-X-R2-[Z-R2]n-L; wherein
R1 is selected from hydrogen, alkyl, cycloalkyl, aryl, and combinations thereof;
each R2 is independently selected from hydrocarbylene, heterohydrocarbylene, and combinations thereof;
X is -O- or -NR -, where R is selected from hydrogen, hydrocarbyl, heterohydrocarbyl, and combinations thereof;
Z is heterohydrocarbylene comprising at least one hydrogen bond donor, at least one hydrogen bond acceptor, or a combination thereof;
n is 1; and

    PNG
    media_image1.png
    97
    434
    media_image1.png
    Greyscale
L is a heteroatom-containing group comprising at least one monovalent ligand functional group selected from acidic groups, basic groups other than guanidino, and salts thereof (p9, line 30 bridging to p10, line 1-27). For example, a monomer Example I shown as follows (p35 last para bridging to p36, para 1), reading on limitation (ii)(1) and (ii)(2). 
Rasmussen et al. do not explicitly teach the use of a cationic exchange membrane (acidic moiety/negatively charged modified membrane surface) for separating aggregated proteins from monomeric proteins.
[AltContent: textbox ([img-media_image2.png][img-media_image3.png])]Kozlov et al. teach a method for removal of protein aggregates from biopharmaceutical preparations in a flow-through mode (Title & Abstract). Kozlov et al. show the use of a cationic exchange membrane comprising an acidic moiety (e.g., Figs 2F, 2G, 2H) for separating aggregated proteins from monomeric proteins as follows (Fig 1 & 5), reading on the preamble “A process for separating aggregated proteins from monomeric proteins in a biological solution” in claim 1.
Rasmussen et al. in view of Kozlov et al. do not explicitly specify the range of low density acidic group (ligand density) on the cationic exchange membrane matrices. 
Wu et al. teach cation-exchange matrices with ligand densities from 10 to 500 µmol/g (same as 0.01-0.5 mmol/g) for protein separation (Abstract). Wu et al. teach ion-exchange capacity for a protein (e.g., lysozyme) as a function of the ligand density (p9, Fig 2). Wu et al. teach optimization of distance between two nearest ligand by adjusting ligand density between [AltContent: textbox ([img-media_image4.png][img-media_image5.png])]10-494 µmol/g (0.01-0.49 mmol/g) for protein separation shown as follows (p10, Table I). Because Kozlov et al. teach the use a low density of cation-exchange matrix for protein separation, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to optimize ligand density between 0.01-0.49 mmol/g to separate aggregated protein from monomeric protein, reading on the limitation (iii). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
With respect to claim 3, Kozlov et al. teach removal of protein aggregates from biopharmaceutical preparations in a flow-through mode [Title, Fig 1, 0014], reading on recovering the monomeric proteins without eluting.
With respect to claims 4-9, Kozlov’s figure 5 shows the yield of monomer antibody is greater than 70% when antibody load above 100 mg/ml (reading on claim 4 and 6-7) and remove aggregated proteins at least 10% (reading on claim 5). Kozlov’s figure 5 further shows the purifications condition at pH 5.3 (reading on claim 8) at conductivity of 5 mS/cm (reading on claim 9).
With respect to claim 10, Rasmussen et al. suggest an acidic group density can be optimized at 0.36 mmol/g or above with various number of spacer atoms (p42, Table 2), reading on a density of at least 0.10 mmole/gram of filter media.

    PNG
    media_image6.png
    119
    367
    media_image6.png
    Greyscale
With respect to claims 12-13 and 18, Rasmussen et al. show a ligand-functionalized spacer group compound comprising 9 catenated atoms linked to an acidic sulfono moiety shown as follows (p35, Prep. Ex. 43). 

    PNG
    media_image7.png
    122
    709
    media_image7.png
    Greyscale
With respect to claim 16, Rasmussen et al. teach a ligand-functionalized spacer group compound comprising β-alanine with R=H and m=2 (p27, Prep. Ex. 13), reading on the compound in claim 16 as follows. 

    PNG
    media_image8.png
    123
    286
    media_image8.png
    Greyscale
With respect to claim 17, Rasmussen et al. teach a ligand-functionalized spacer group compound comprising diglycine (p26, Prep. Ex. 7), L-phenylalanine, L-tryptophan, or L-histidine (p26, Prep. Ex. 9-11 respectively) shown above, reading on various compounds in claim 17.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Rasmussen’s method of purifying a protein via cationic exchange membrane with Kozlov’s method for removal of protein aggregates from biopharmaceutical preparations in a flow-through mode [Title, Fig 1, 0014] because (a) Rasmussen et al. teach purification of a protein via cationic exchange membrane and (b) Kozlov et al. show the use of a cationic exchange membrane comprising low density of acidic moiety for separating aggregated proteins from monomeric proteins (Fig 1). The combination would have reasonable expectation of success because both references teach the use of a cationic exchange membrane comprising an acidic moiety for protein purification. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings of Rasmussen et al. in view of Kozlov et al. with Wu’s ligand densities of cation-exchange matrices because (a) Rasmussen et al. in view of Kozlov et al. teach the use of low density ligand grafted cation-exchange membrane to separate aggregated proteins from monomeric proteins and (b) Wu et al. teach ion-exchange capacity for a protein (e.g., lysozyme) as a function of the ligand density (p9, Fig 2) and further teach optimization of distance between two nearest ligand by adjusting ligand density for protein separation (p10, Table I). the combination would have reasonable expectation of success because both Kozlov et al. and Wu et al. suggest the use of low density ligand density grafted cation-exchange matrices for protein purification.
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive because applicant arguments of Kozlov et al. in view of Rasmussen et al. in Remarks are not applied to the new ground of rejection based on Rasmussen et al. in view of Kozlov et al. and Wu et al. In particular, Wu et al. teach cation-exchange matrices with ligand densities from 10 to 500 µmol/g (same as 0.01-0.5 mmol/g) for protein separation (Abstract) and ion-exchange capacity for a protein as a function of the ligand density (p9, Fig 2).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
08-October-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658